Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 1 of 18   1




    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2                         FORT LAUDERDALE DIVISION
                             CASE NO. 19-60200-CR-FAM
    3

    4      UNITED STATES OF AMERICA,

    5                       Plaintiff,

    6            vs.

    7                                               Fort Lauderdale, Florida
                                                    July 24, 2019
    8      ALI AHMED and                            Pages 1-17
           SEBASTIAN AHMED,
    9
                          Defendants
   10      _______________________________________________________________

   11                   TRANSCRIPT OF PRETRIAL DETENTION HEARING
                          BEFORE THE HONORABLE PATRICK
                                               PATRICK M. HUNT
                                                          HUNT
   12                        UNITED STATES MAGISTRATE JUDGE

   13      APPEARANCES:

   14      FOR THE PLAINTIFF:
                                  United States Attorney's Office
   15                             BY: JOHN JUENGER,
                                            JUENGER, A.U.S.A.
                                  99 Northeast Fourth Street
   16                             Miami, Florida 33132

   17      FOR DEFENDANT ALI AHMED:
                                  Perlet and Shiner, P.A.
   18                             BY: NANCY VORPE QUINLAN,
                                                   QUINLAN, ESQ.
                                  515 North Flagler Drive
   19                             Suite 701
                                  West Palm Beach, Florida 33401
   20
           FOR DEFENDANT SEBASTIAN AHMED:
   21                             Lubell Rosen
                                  BY: BERNARD M. CASSIDY, ESQ.
   22                             200 South Andrews Avenue
                                  Fort Lauderdale, Florida 33301
   23
           TRANSCRIBED BY:        DAWN M. SAVINO, RPR
   24                             Official Court Stenographer
                                  400 N. Miami Avenue, 10S03
   25                             Miami, Florida 33128

   26
                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 2 of 18   2




    1                             P-R-O-C-E-E-D-I-N-G-S

    2                THE COURT:     Call the case, Troy?

    3                COURTROOM DEPUTY:     Yeah.     Calling the case of United

    4      States of America versus Ali Ahmed and Sebastian Ahmed.

    5                Counsel, announce your appearances for the record

    6      starting with the Government.

    7                MS. QUINLAN:     Good morning, Your Honor.     Changing

    8      tables.   Nancy Quinlan on behalf of Mr. Ali Ahmed.

    9                THE COURT:     But old habits die hard.     He said starting

   10      with the Government, you jumped right in there, didn't you?

   11                MS. QUINLAN:     20 years --

   12                THE COURT:     All right.     Let's hear from the Government

   13      first.

   14                MR. JUENGER:     Good morning, Your Honor.     Jon Juenger on

   15      behalf of the United States.      I'm standing in for Mr. Clark.

   16                THE COURT:     All right.     You jumped the gun, but we got

   17      your appearance.

   18                How about for Mr. Sebastian Ahmed?

   19                MR. CASSIDY:     Good morning, Your Honor.     Bernard

   20      Cassidy on behalf of Sebastian Ahmed.

   21                THE COURT:     All right.     For both of you gentlemen,

   22      we're here for a detention hearing, but I understand there's

   23      been an agreed bond; is that accurate?

   24                MS. QUINLAN:     Yes, Judge.

   25                MR. JUENGER:     Yes, Your Honor.


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 3 of 18    3




    1                 THE COURT:     Mr. Juenger, you want to tell me what that

    2      is?

    3                 MR. JUENGER:     Yes, Your Honor.   The parties have agreed

    4      to recommend a $250,000 corporate security bond with a Nebbia

    5      condition.

    6                 THE COURT:     First of all, is this as to both?

    7                 MR. JUENGER:     As to both, yes, Your Honor.     Only one

    8      minor difference between the two.

    9                 THE COURT:     Well, let's deal with them one at a time.

   10      Let's start with Ali Ahmed.

   11                 MR. JUENGER:     Yes, Your Honor.   It's a $250,000

   12      corporate security bond with a Nebbia, special conditions

   13      including electronic monitoring to be paid for by the Defendants

   14      which tie to home confinement with specific allowances.          Report

   15      to Pretrial Services three times per week in person or as

   16      directed by Pretrial Services.       Surrender of all passports and

   17      travel documents.       Travel limited to the Southern District of

   18      Florida.     Ceasing any involvement in the healthcare field which

   19      includes closing two particular companies called Medi, MD,

   20      that's M-E-D-I, MD and Arnica Health, A-R-N-I-C-A, health.

   21                 As for Ali Ahmed, the one different condition Pretrial

   22      Services recommended is that he continue with mental health

   23      treatment.     It seems appropriate given the contents of the

   24      Pretrial Services Report.

   25                 THE COURT:     Are the conditions you just listed the same


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 4 of 18   4




    1      for both but with respect to Ali Ahmed only mental health

    2      treatment?

    3                MS. QUINLAN:     May I see the Pretrial Services --

    4                THE COURT:     Sure.   And this is a bond that we're

    5      expecting them to make?

    6                MS. QUINLAN:     Yes, but not today.     We'll have to meet a

    7      Nebbia condition.

    8                THE COURT:     Okay.   All right.    But Ms. Quinlan, is that

    9      your agreement?

   10                MS. QUINLAN:     Yes sir, except that co-counsel is going

   11      to address Mr. Ali's ownership interest in the (unintelligible)

   12      because he was on the case before our firm.

   13                MR. CASSIDY:     Your Honor, one minor end -- if I may

   14      just -- the businesses are going to be shut down.         It's just a

   15      quirk in this is that the indictment alleges that Mr. Ali Ahmed

   16      owns Medi MD and Arnica.

   17                THE COURT:     Hold on.   But you represent Sebastian, but

   18      you previously represented both?

   19                MR. CASSIDY:     This sort of relates to both, and the

   20      conditions --

   21                THE COURT:     Okay.

   22                MR. CASSIDY:     -- Your Honor.     It's both counsel's

   23      position that Mr. Ahmed does not own those entities.          However,

   24      the parties will agree that these entities will be shut down.

   25                THE COURT:     Those entities being Medi, MD and Arnica


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 5 of 18    5




    1      Health?

    2                  MR. CASSIDY:     Arnica Health.

    3                  THE COURT:     All right.     So the special conditions are

    4      that neither one of them will be involved in anything involving

    5      healthcare, and also that those two entities will be shut down

    6      or that they will not be involved in those two entities?

    7                  MR. CASSIDY:     That those two entities will be shut

    8      down.     They will be shut down.

    9                  THE COURT:     Is that the Government's agreement?

   10                  MR. CASSIDY:     Before they can be released from --

   11                  MR. JUENGER:     Yes, Your Honor.     That's the agreement.

   12                  THE COURT:     Okay.     With that exception of that

   13      statement, is everything as related by Mr. Juenger accurate?

   14                  MS. QUINLAN:     Yes.     It's my understanding that the only

   15      -- what is the condition of mental health treatment, just mental

   16      health treatment?

   17                  MR. JUENGER:     It says in the Pretrial Services Report

   18      that he was already receiving treatment, so he'll continue.

   19                  MS. QUINLAN:     Okay.     It was just a continuation of

   20      treatment, nothing new.        Mental health treatment.    Thank you.

   21                  THE COURT:     All right.     Let me take a minute to look at

   22      the Pretrial Services Report.

   23                  MS. QUINLAN:     The reference is to Page 4, mental health

   24      and substance abuse.

   25                  THE COURT:     Okay.     Is the pending case in Palm Beach


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 6 of 18   6




    1      County this case or is it related?

    2                MR. JUENGER:     I think it is somewhat related, Your

    3      Honor.   It's not exactly related.

    4                THE COURT:     All right.   But he's on bond on that case?

    5                MS. QUINLAN:     Yes.

    6                THE COURT:     All right.   I've reviewed the charging

    7      document of both the Pretrial Services Report.         I'm going to

    8      address most of this, the conditions together, and where it's a

    9      different condition, I'll address you both separately.          And

   10      counsel, please let me know if I'm getting something wrong.

   11                But with respect to both Ali Ahmed and Sebastian Ahmed,

   12      having reviewed those documents and based on the agreement of

   13      counsel, I'll set the bond that's been recommend.         As to each of

   14      you, it will be a $250,000 corporate security bond with a Nebbia

   15      condition.    Nebbia condition means that I have to be satisfied

   16      as to the source of the money that's used to secure the bond.            I

   17      think I've advised both of you or all of you that my practice is

   18      not to require a hearing or an affidavit.        Mr. Juenger, if the

   19      defense counsel can satisfy you as to the Nebbia, simply notify

   20      Troy and as long as you are willing to okay it, then I won't

   21      require a separate hearing or an affidavit or a motion, okay?

   22                MR. JUENGER:     Thank you, Your Honor.

   23                THE COURT:     All right.   So that will be 250,000

   24      corporate surety bond with a Nebbia.       Mr. Ahmed, that means you

   25      have to go through a bondsman, pay a premium and it will be


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 7 of 18     7




    1      secured by property.       Your lawyers, I'm sure, have explained all

    2      of that to you.

    3                  I'm going to go through some conditions and we're going

    4      give you some paperwork to sign.        You'll be bound by that

    5      paperwork, so make sure you read it and understand it before you

    6      sign it.

    7                  First and most important condition as to each of you is

    8      that you not -- is that you do appear at all hearings.           Stay in

    9      touch with your lawyers, they'll let you know when and where to

   10      appear.     If you don't appear for hearings, you could be charged

   11      with a separate crime of bond jumping, that might be more

   12      serious than what you're already charged with.         You'll also

   13      forfeit the bond that you're posting and any property that's

   14      used to secure it.

   15                  You also, of course, are not to commit any other crimes

   16      while you're on bond.

   17                  You are each to surrender your passports.       Do they both

   18      have passports and are they here today?

   19                  MS. QUINLAN:     We need to try to locate his passport.

   20      Right now I don't have it.

   21                  MR. CASSIDY:     Your Honor, we have ours here today.

   22                  THE COURT:     All right.   So both of you have to

   23      surrender your passports.       So Sebastian Ahmed is here today,

   24      right?     Turn that over to Pretrial Services.      Ms. Quinlan,

   25      please get ahold of that passport and turn it over to Pretrial


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 8 of 18     8




    1      Services.    As to both of you, you're not to try to acquire any

    2      passports or other travel documents while you're on bond.

    3                  You're to report to Pretrial Services as directed, and

    4      the agreement is that that be three times a week in person or as

    5      directed by Pretrial?

    6                  MR. JUENGER:     Well, it was both, Your Honor.    The

    7      agreement was three times in person, but I assume that leaving

    8      that up to Pretrial Services if they wish to alter that.             I'm

    9      sure we're fine with that.

   10                  THE COURT:     If you're fine with that, I would prefer to

   11      leave it up to them.        So I'll leave it up to Pretrial to let you

   12      know where, when and how often the reporting is going to be.

   13                  Is there need for drug testing for either one of them?

   14                  MS. QUINLAN:     That wasn't a condition we discussed, no.

   15                  MR. JUENGER:     I don't believe so, Your Honor, based on

   16      my review of the Pretrial Services Report.

   17                  THE PROBATION OFFICER:       Mr. Ali reported prior usage

   18      over 15 years ago.       Mr. Sebastian didn't report any.

   19                  THE COURT:     All right.    As to both of you, you're not

   20      allowed to use any illegal drugs while you're on bond, that

   21      includes marijuana.        There doesn't seem to be an issue, so I'm

   22      not going to require testing; however, if Pretrial were to

   23      report to me that they think there's an issue of any kind of

   24      drug use, I would change that.          So to be clear, no illegal

   25      drugs, but I'm not going to test you at this time.


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 9 of 18    9




    1                With respect to Mr. Ali Ahmed, you're to continue the

    2      mental health treatment that you're currently receiving.

    3                Full-time employment as to both?

    4                MR. JUENGER:     Yes, Your Honor, with the exception of

    5      the healthcare restriction.

    6                THE COURT:     All right.   You're both to seek and

    7      maintain full-time employment during the pendency of this case.

    8      You're not going to be permitted to have any employment in the

    9      field of healthcare, and also I'll add that other condition now

   10      as to both of you.     Before you can be released, there has to be

   11      proof to the Government that the entities referenced previously,

   12      that being Medi MD and Arnica Health have been shut down and

   13      cease to operate?

   14                MR. JUENGER:     That will work, Your Honor.

   15                THE COURT:     All right.   You're not to have any contact

   16      with any victims or witnesses except through your attorneys.             If

   17      you have any doubt as to what that means, talk to your lawyers

   18      about it and lawyers, if you have any doubt about what that

   19      means, talk to Mr. Juenger and he'll let you know what that

   20      means.   So no contact with anyone who could be considered to be

   21      a victim or witness in the case, except through your lawyers and

   22      of course their investigators.

   23                Firearm restriction, they're not convicted felons?

   24                MR. JUENGER:     I'm not aware.

   25                THE COURT:     All right.   I'm not going to require a


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 10 of 18 10




     1     firearm restriction.

     2                Travel restricted to the Southern District of Florida,

     3     but you also are agreeing to electronic monitoring and home

     4     confinement?    With what restrictions?     I mean, you want them to

     5     be able --

     6                MR. CASSIDY:     Your Honor, there's a small issue that I

     7     e-mailed Mr. Juenger and Mr. Clark about this, and we haven't

     8     gotten this worked out yet.       Can we submit an order to the Court

     9     because I'm requesting that he be allowed to travel to see his

    10     child in the Northern District, and they haven't gotten back to

    11     me yet on that so for now.

    12                THE COURT:     He's ten feet away from me.     Why don't you

    13     ask him?

    14                MR. CASSIDY:     Mr. Clark is actually the decision-maker

    15     and he hasn't --

    16                MR. JUENGER:     That's correct, Your Honor.     I envisioned

    17     allowances as those typically set forth on the minute order and

    18     again, it's true that they made a request for this visitation.

    19     Mr. Clark, unfortunately, is several hours behind us.          I haven't

    20     heard a response.       I'm sure we could contact the Court.      If he's

    21     in agreement with that, we can make that modification.

    22                MR. CASSIDY:     So we might as well leave it as it is for

    23     now.

    24                THE COURT:     All right.   But the as-is you're

    25     requesting, home confinement with the exceptions?         Is it


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 11 of 18 11




     1     anticipated that these guys are going to be working?           Because at

     2     that point, it becomes easier to do a schedule with a curfew but

     3     if that's not worked out yet, we can amend that at a later time.

     4                MR. JUENGER:     Well, that's true, Your Honor.      My

     5     understanding of their employment is as being sort of in the

     6     consulting space and tied to the conduct in the indictment, so I

     7     don't know what the employment would be per se.           I think

     8     employment generally is a good idea, but --

     9                THE COURT:     All right.     Let's do this.   Based on the

    10     agreement of parties, we will -- they'll be on home confinement,

    11     electronic monitoring to be paid for by the Defendants.             They

    12     will be allowed to leave their residences for medical needs,

    13     court appearances, attorney visits, religious reasons and

    14     employment.    And I'm giving Pretrial Services advanced

    15     authorization to authorize any of those releases.          If there

    16     comes a time when they have any full-time employment where they

    17     have to leave the house at regular schedules, then it probably

    18     makes sense to modify that to a curfew but --

    19                THE PROBATION OFFICER:        Your Honor, just a quick

    20     question in regards to Mr. Ali.          He reported he owns (inaudible)

    21     Media, Inc. for which he's a business consultation for a

    22     different healthcare companies.          Would that also be something he

    23     would not be able to do?

    24                THE COURT:     I guess not.

    25                MR. JUENGER:     Correct, Your Honor, to the extent it


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 12 of 18 12




     1     involves healthcare companies.

     2                THE COURT:     Anything involving -- yeah, if it's

     3     consulting, anything that involves healthcare you're not allowed

     4     to do that.    So I'm requiring you to maintain or seek full-time

     5     employment, but I'm also putting pretty significant restrictions

     6     on that.    So for now, it's going to be home confinement and it

     7     may be that whatever kind of work you do you can do from your

     8     home.   As I said, if there comes a time where you're doing a

     9     regular 9 to 5, I think it makes more sense for us to amend the

    10     conditions so that there's a curfew, but we'll cross that bridge

    11     when we come to it.

    12                Similarly with travel, your travel, both of you, unless

    13     there's a regular need to travel which is inconsistent with your

    14     home confinement, but so we'll just restrict it to the Southern

    15     District of Florida.      But if any of you need to travel for any

    16     reason, within reason, Pretrial Services has authorization to

    17     grant that.    If it's outside the district, you'll have to

    18     request permission from the Court and prior to requesting

    19     permission from the Court, contact Pretrial Services, contact

    20     the Government.     And also, if you file a motion, please include

    21     in your motion where they're going, when they're going and where

    22     they're staying and how they can be contacted.

    23                Does that cover everything?

    24                MS. QUINLAN:     ...has a question of me, if you could

    25     give me just a moment?


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 13 of 18 13




     1                 THE COURT:     All right.     While you're doing that,

     2     Mr. Juenger, any additional special conditions?

     3                 MR. JUENGER:     No, Your Honor.     Is Mr. Clark now the

     4     oldest living US Attorney?       Or longest tenure?         I don't mean

     5     living, but he's been around a while.

     6                 MR. JUENGER:     No, I don't think so.     He's still very

     7     productive though, I got to give him credit.

     8                 MR. CASSIDY:     Your Honor, my client has indicated that

     9     he has another business that he works in, unrelated to

    10     healthcare, it's in the construction industry.              He has an office

    11     that he does go to, a Regus office space that he has, it's not

    12     at the same location as the entity that's involved, the entities

    13     involved here.    Is it possible to do a curfew for him to attend

    14     there or should I just take that up and modify it?

    15                 THE COURT:     Discuss it with Mr. Juenger and see if it's

    16     agreed to and if so, I'll approve it.           If not --     but do that

    17     now.   I mean if --

    18                 MS. QUINLAN:     Thank you, Your Honor.     My client's

    19     concern is for the passport.        He's saying the passport is lost.

    20     I advised you that we were making efforts to locate the

    21     passport.    How would we handle that?         Could I ask for a hearing

    22     with respect to the passport?           Or he's concerned he couldn't get

    23     out if his passport is lost.        He moved from one house to another

    24     and right now it's lost.

    25                 THE COURT:     I'll take your representation.        You're not


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 14 of 18 14




     1     to be in possession of any passports or travel documents.          If

     2     it's lost and you're representing to me today that it's lost,

     3     okay.    If you find it, you need to immediately turn it over to

     4     Ms. Quinlan and she'll immediately turn it over to Pretrial

     5     Services, or you can do that directly to your Pretrial Services

     6     Officer.    All right?    I mean, I don't see the need to have a

     7     separate hearing where you're going to tell me the same thing,

     8     right?

     9                THE DEFENDANT:     Yeah, and I'll wear an ankle monitor so

    10     --

    11                MS. QUINLAN:     He'll wear an ankle monitor.

    12                THE COURT:     Right.

    13                MS. QUINLAN:     Yes.

    14                THE COURT:     All right.   So with respect to

    15     Mr. Cassidy's question, what's the Government's position on

    16     that?

    17                MR. CASSIDY:     Judge we -- because Mr. Juenger is

    18     standing in, I don't want to push him on it either, so we'll

    19     confer with Mr. Clark and we'll ask the Court to modify the

    20     order.

    21                THE COURT:     All right.   Then I'll set the conditions

    22     that I've already set.      If you want any modification of any

    23     kind, including travel or modification to a curfew, talk it over

    24     with Mr. Clark and if it's agreed, I would approve it, but

    25     you'll have to file a motion.


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 15 of 18 15




     1                Any additional special conditions, Mr. Juenger?

     2                MR. JUENGER:     No, Your Honor.     Thank you.

     3                THE COURT:     Ms. Quinlan?

     4                MS. QUINLAN:     No, sir.

     5                THE COURT:     All right.     Mr. Cassidy?

     6                MR. CASSIDY:     No, Your Honor.

     7                THE COURT:     All right.     We're going to give you the

     8     bond paperwork, gentlemen.          You're going to have to fill it out.

     9     As I said, you're bound by that.          Make sure you understand that

    10     if you have any questions, talk to your lawyer about it before

    11     you sign it and then you will not be released until the bond is

    12     posted and the Nebbia is satisfied.          As I told you, you can do

    13     that orally.    Just contact Troy if the Nebbia is satisfied and

    14     he'll communicate that to me and I'll authorize the release.

    15                It's also here for report re counsel and arraignment.

    16     Ms. Quinlan, are you permanent?

    17                MS. QUINLAN:     Not yet.     I signed -- I filed a notice of

    18     temporary appearance.      We'd ask for Tuesday to make final

    19     arrangements.

    20                THE COURT:     Final arrangements sounds to final.

    21                MR. CASSIDY:     Same here, Judge, for Mister --

    22                THE COURT:     Okay.     Any objection from the Government?

    23                MR. JUENGER:     None.

    24                THE COURT:     All right.     With respect to both then,

    25     we'll reset the arraignment until -- what's the date, Troy?


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 16 of 18 16




     1                COURTROOM DEPUTY:    July 30th, Your Honor.

     2                THE COURT:   All right.     And I'll find as to both

     3     Defendants that the motion to continue the arraignment to permit

     4     the Defendants to hire counsel, it will be granted and the time

     5     from today through the rescheduled date is excluded from the

     6     deadline for trial or for arraignment rather as computed under

     7     the Speedy Trial Act, since the ends of justice served by

     8     granting this continuance outweigh the interests of the

     9     Defendant and the public and speedy trial.

    10                And before I finalize that finding, Mr. Ali Ahmed, is

    11     that what you want to do?      Put off your arraignment by a couple

    12     of days to make sure you have time to hire counsel?

    13                DEFENDANT ALI AHMED:      Yes.

    14                THE COURT:   You understand you could go forward today

    15     with -- you could ask to go forward today without final

    16     arrangements being made, but you can't do that without a lawyer.

    17     But you understand that -- do we even have to do that with an

    18     indictment in place?

    19                COURTROOM DEPUTY:    I don't think so, Your Honor.

    20                THE COURT:   All right.     Just to be sure.

    21                And with you Mr. Sebastian Ahmed, are you also

    22     requesting this brief continuance?

    23                DEFENDANT SEBASTIAN AHMED:       Yes, Your Honor.

    24                THE COURT:   Then the previous findings that I made,

    25     they may not be necessary, but I'm making the findings anyway


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 17 of 18 17




     1     that the continuance will be excludable time under the Speedy

     2     Trial Act.

     3                 All right.     So we'll see you back for arraignment next

     4     week.

     5                 Anything else we need to do in this case today,

     6     Mr. Juenger?

     7                 MR. JUENGER:     Not from the Government.

     8                 THE COURT:     Ms. Quinlan?

     9                 MS. QUINLAN:     The only -- I don't know what your

    10     practice is.    Since I'm temporary and I have a partner, Marc

    11     Shiner who is out of town, can I keep the Pretrial Services

    12     Report?

    13                 THE COURT:     No.     You can only keep it up to and

    14     including the time of the hearing, but as I mentioned earlier

    15     for Mr. Michelen, if you want to take time, sit in the back of

    16     the court, write down any information you want to write down,

    17     you can do that and then you'll have to turn it back over to

    18     pretrial.

    19                 MS. QUINLAN:     Thank you.

    20                 THE COURT:     Okay?     All right.

    21                 Anything else to come before the Court with respect to

    22     Sebastian Ahmed?     Mr. Cassidy?

    23                 MR. CASSIDY:     What that, Your Honor?

    24                 THE COURT:     Anything else to come before the Court?

    25                 MS. QUINLAN:     No, Your Honor.      Thank you.


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cr-60200-FAM Document 41 Entered on FLSD Docket 08/14/2019 Page 18 of 18 18




     1                 THE COURT:     All right.   Good luck to you both.

     2                 MR. JUENGER:     Thank you, Your Honor.

     3                 (PROCEEDINGS CONCLUDED)

     4                                      * * * * *

     5                           C E R T I F I C A T E
           I certify that the foregoing is a correct transcript from the
     6     digital audio recording of proceedings in the above-entitled
           matter.
     7

     8     8/14/2019                   _/s/ Dawn M. Savino
           Date                        DAWN M. SAVINO, RPR
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
